Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated Amendment dated May 26, 2022 and the Response to the Restriction Requirement dated August 29, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5-9, 12 and 21-22, in the reply filed on August 29, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claims 4 and 5 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
Claim(s) 1-6, 9, 12 and 21 were rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
With regards to 2-5, the rejection under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kjolseth et al. has been withdrawn in view of Applicant’s amendment. Claims 2-4 have been canceled.
With regards to claims 1, 6, 9, 12 and 21, the rejection under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kjolseth et al. stands.
	Regarding claim 1, Kjolseth teaches a method of forming a hydrocarbon product and a protonation product, comprising: 
• introducing ethane (C2H6) [= especially preferably the alkane is a C1-4 alkane, most especially methane (e.g. natural gas), ethane, propane or butane] (page 3, [0063]) to a positive electrode (= a supporting electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y) [page 2, [0047] and [0050] to [0055]] of an electrochemical cell (= the term reactant is used herein to refer to the hydrocarbon gas source which is dehydrogenated in the first zone of the reactor) [page 3, [0063]; and Fig. 7] comprising:
· the positive electrode, the positive electrode comprising a cermet material comprising:
· one or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) and a yttrium- and ytterbium-doped barium-strontium-niobate 

(BSNYYb); 
· nickel (= a supporting electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y) [page 2, [0047] and [0050] to [0055]]; and
· at least one catalyst selected from Au, Fe, Zn, Mo, Pt, and Pb (= preferably, however the most suitable catalysts include metals of the first row of 
transition metals such as Ni, Fe, Pt, Ag, Pd and their alloys) [page 9, [0251] and [0255]];
· a negative electrode (= a second electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y) [page 2, [0048] and [0050] to [0055]]; and 
· a proton-conducting membrane between the positive electrode and the negative electrode and comprising one or more of additional BZCYYb and additional BSNYYb (= a membrane layer material comprising AZraCebAcccO3-y) [page 2, [0047] and [0050] to [0055]], the proton-conducting membrane having an ionic conductivity greater than or equal to about 10-2 S/cm (= ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm) [page 4, [0081]] at one or more temperatures within a range of from about 150°C to about 650°C (= it is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C.) [page 4, [0080]]; and
• applying a potential difference between the positive electrode and the negative electrode of the electrochemical cell (= during operation of the transport membrane an electric field is applied to the membrane. It will be appreciated that electrodes may be added to

operate the membrane) [page 5, [0127]] while the C2H6 interacts with the positive electrode (Fig. 7).
The method of Kjolseth differs from the instant invention because Kjolseth does not disclose so that hydrogen (H) atoms of the C2H6 release electrons (e-) to produce C2H4, hydrogen ions (H), and the e- through non-oxidative deprotonation of the C2H6 at the one or more temperatures.
	Kjolseth teaches that the heat generated by the passing of current is used to encourage the endothermic reforming reaction (page 3, [0062]).
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  Kjolseth teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(ii)  A process yielding an unobvious product may nonetheless be obvious where 
Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).
	 Regarding claim 6, Kjolseth teaches selecting the negative electrode of the electrochemical cell to comprise a material formulated to accelerate reaction rates to produce H2(g) from the H+ and the e- (= a second electrode material comprising a Ni composite of 

formula Ni-AZraCebAcccO3-y) [page 2, [0048] and [0050] to [0055]].
	Regarding claim 9, Kjolseth teaches selecting the proton-conducting membrane of the electrochemical cell to have a H+ conductivity greater than or equal to about 10-2 S/cm (= ideally, the transport membrane will possess a proton conductivity of at least 1×10-3 S/cm) [page 4, [0081]] at one or more temperatures within a range of from about 350°C to about 650°C. (= it is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C.) [page 4, [0080]].
	Regarding claim 12, Kjolseth teaches selecting the negative electrode to comprise a perovskite material comprising one or more of a Ni/perovskite cermet, Ni/perovskite cermet coated with a Cu-containing material, Ni/perovskite cermet coated with a Zn-containing material, and double perovskite (= a second electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y) [page 2, [0048] and [0050] to [0055]].
	Regarding claim 21, Kjolseth teaches selecting the proton-conducting membrane of the electrochemical cell to comprise the additional BZCYYb (= a supporting electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y) [page 2, [0047] and [0050] to [0055]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103	
Claims 7 and 8 stand rejected under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1, 6, 9, 12 and 21 above, and further in view of Eastman et al. (Patent Application Publication No. 2008/0283411 A1).
	Kjolseth is as applied above and incorporated herein.
Regarding claim 7, the method of Kjolseth differs from the instant invention because Kjolseth does not disclose introducing CO2 to the negative electrode of the electrolysis cell; and protonating the CO2 at the negative electrode during the application of the potential difference between the positive electrode and the negative electrode of the electrochemical cell.
	Kjolseth teaches:
FIG. 7 shows the membrane reactor in action. The membrane separates a first zone from a second zone. The first zone contains methane and steam. Upon dehydrogenation of the methane, hydrogen in the form of protons passes through the membrane to the second zone.  Current is applied across the membrane to encourage transport (page 10, [0277]).
			
    PNG
    media_image1.png
    212
    314
    media_image1.png
    Greyscale
		

	Eastman teaches that hydrogen is an excellent reductant for carbon dioxide (page 27, [0416]).
The carbon dioxide exiting the unit 930 of FIG. 9 may be used in the electrochemical hydrocarbon synthesis described above, such as in FIGS. 3 and 4, i.e., the stream 930 may be routed into FIG. 3 at 360 or FIG. 4 at 460. Although the processes described above may be used to produce alcohols, said process are not limited to alcohols, and may be used to produce any suitable 
hydrocarbon (page 17, [0324]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Kjolseth by introducing CO2 to the negative electrode of the electrolysis cell; and protonating the CO2 at the negative electrode during the application of the potential difference between the positive electrode and the negative electrode of the electrochemical cell because introducing CO2 to the negative electrode of the electrolysis cell of Kjolseth produces hydrocarbons, i.e.,

    PNG
    media_image2.png
    206
    430
    media_image2.png
    Greyscale
.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 8, Kjolseth teaches selecting the negative electrode of the electrochemical cell to comprise at least one catalyst formulated to accelerate reaction rates to synthesize one or more products through the protonation of the CO2 (= a second electrode material comprising a Ni composite of formula Ni-AZraCebAcccO3-y) [page 2, [0048] and [0050] to [0055]].

Continued Response
Drawings
The drawings were received on September 11, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
I.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1, 6, 9, 12 and 21 above, and further in view of Li et al. (“Evaluation of Molybdenum Carbide as Anode Catalyst for Proton-Conducting Hydrogen and Ethane Solid Oxide Fuel Cells,” Electrochemistry Communications (2012 Feb 1), Vol. 15, No. 1, pp. 81-84).
	Kjolseth is as applied above and incorporated herein.
Regarding claim 5, the method of Kjolseth differs from the instant invention because Kjolseth does not disclose wherein the at least one catalyst is selected from Au, Zn, Mo, and Pb.
	Kjolseth teaches that:

	The reactor used in the present process may employ a dehydrogenation catalyst to encourage the dehydrogenation reaction. Any dehydrogenation catalyst capable of achieving the desired process 
can be used (page 9, [0250]).

The dehydrogenation catalyst may be integrated in the catalytic membrane reactor as a packed fixed bed, as a fluidized bed, by deposition on the membrane wall, by being a part of or the same as an electrode, or in other way (page 9, [0251]).

	Li teaches that ethylene and stable power density are coproduced from ethane in proton-conducting SOFC with molybdenum carbide as anode catalyst and BCZY as electrolyte (page 81, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one catalyst described by Kjolseth with wherein the at least one catalyst is selected from Au, Zn, Mo, and Pb because ethane is dehydrogenated selectively to ethylene with molybdenum carbide as an anode catalyst (Li: page 83, left column, lines 19-20).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1, 6, 9, 12 and 

21 above, and further in view of Taniguchi et al. (US Patent No. 5,244,753). 
Kjolseth is as applied above and incorporated herein.
Regarding claim 22, the method of Kjolseth differs from the instant invention because Kjolseth does not disclose selecting the proton-conducting membrane of the electrochemical cell to comprise the additional BSNYYb.
Kjolseth teaches that a range of mixed metal oxides may be suitable, including acceptor doped perovskites (such as Y-doped BaZrO3 and Y-BaCeO3) as the hydrogen transport membrane material (page 4, [0082]).
	Taniguchi teaches that:
The electrolyte for a solid electrolyte fuel cell according to the present invention consists, as its main ingredient, of a mixed ionically conductive body of proton and oxide-ion comprised of perovskite-type double oxide shown by a general formula AxByO3-α, where x=1, y=1, and 0.25 < α < 0.50, and A involves at least one element selected from the group of Mg, Ca, Sr, and Ba, the sum of whose mol number is within 0.50.about.1.0, and if it is less than 1, A is filled up by one of the elements Al, V, Zr, Nb, Ta, W, or Bi, and B is comprised of at least one element selected from the group of Y, La, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, and Yb. When a perovskite type double oxide of the above composition and having oxide deficit, mixed ionical conduction of protons and oxide-ions is obtained (col. 3, line 62 to col. 4, line 8).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Kjolseth by selecting the proton-conducting membrane of the electrochemical cell to comprise the BSNYYb because BSNYYb is a hydrogen transport membrane of a mixed metal oxide having high ionic conductivity in the temperature range of 850o to 650o C.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant’s arguments filed May 26, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons.
• Applicant state that that even though the identified “comprising” term is still recited in amended independent claim 1, Kjolseth does not anticipate or render obvious amended independent claim 1 at least because the reference does not describe, teach, or suggest applying a potential difference between a positive electrode and a negative electrode of an electrochemical cell while C2H6 interacts with the positive electrode so that H atoms of the C2H6 release e to produce C2H4, hydrogen, ions (H+), and the e- through non-oxidative deprotonation of the C2H6 at one or more temperatures within a range of from about 150°C to about 650°C.
In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific
disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 

1970).
Kjolseth teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
A process yielding an unobvious product may nonetheless be obvious where 
Applicant claims a process in terms of function, property or characteristic and the process of 
the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).
Furthermore, Kjolseth teaches that the heat generated by the passing of current is used to encourage the endothermic reforming reaction (page 3, [0062]). Is the electric field not participating in an electrochemical steam reforming? Nevertheless, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.

	• Applicant states that Eastman does not resolve the deficiencies of Kjolseth. For example, Eastman also does not teach or suggest applying a potential difference between a positive electrode comprising one or more of BZCYYb and BSNYYb, nickel, and at least one 
catalyst selected from Au, Fe, Zn, Mo, Pt, and Pb and a negative electrode of an electrochemical 
cell while C2H6 interacts with the positive electrode so that H atoms of the C2H6 release e- to 

produce C2H4, hydrogen ions (H), and the e- through non-oxidative deprotonation of the C2H4 at one or more temperatures within a range of from about 150°C to about 650°C. Rather, at best, in the process taught by Eastman, a potential difference is applied between a positive electrode (anode) and a negative electrode (cathode) of an electro-hydrocarbon device while H or H2O interact with the positive electrode so that H atoms of the H2 or H2O release e- to produce hydrogen ions (H+) and the e- by dissociating the H or H2O, and then the H+ from the dissociated H2 or H2O pass through an electrolyte of the electro-hydrocarbon device and react with CO or CO2 provided to the negative electrode side of the electro-hydrocarbon device produce a hydrocarbon product.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
Eastman teaches that hydrogen is an excellent reductant for carbon dioxide (page 27, [0416]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Feng et al. (“Propane Dehydrogenation in a Proton-Conducting Fuel Cell,” The Journal of Physical Chemistry C (2008 Jul 3), Vol. 112, No. 26, pp. 9943-9949) is cited to teach the process and reaction mechanism of propane dehydrogenation in a proton-conducting fuel cell were studied at 600−700 °C using Y-doped BeCeO3 as protonic electrolyte and Pt as electrode
catalysts. (page 9943, abstract).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 
organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 9, 2022